JS 45(01/2008)                              REDACTED



Criminal Case Cover Sheet                                                                                         U.S. District Court
Place of Offense;                        Under Seal:Yes X No              Judge Assigned:
City                             Superseding Indictment                   Criminal Number:


County/Parish Manassas           Same Defendant                           New Defendant

                                 Magistrate Judge Case Number l:19-mj-                      Arraignment Date:
                                 Search Warrant Case Number
                                 R 20/R 40 from District of

                                 Related Case Name and No:

Defendant Information:

Juvenile —Yes       No X     FBI #

Defendant Name:THOMAS ERIK SMITH                   Alias Name(s)
Address:

Employment:
Birth datexx/xx/1984 SS#xxx-xx9302 Sex MDefRace Black                  Nationality    American          Place of Birth

Height 6'04"        Weight 190       HairBIack       EyesBrown         Scars/Tattoos

  Interpreter:X No           Yes List language and/or dialect:                   Automobile Description
Location Status:

Arrest Date

   Already in Federal Custody as of                                m


   Already in State Custody           On Pretrial Release          X Not in Custody
X Arrest Warrant Requested            Fugitive                         Summons Requested
   Arrest Warrant Pending             Detention Sought                 Bond

Defense Counsel Information:

Name:                                            Court Appointed              Counsel conflicted out:

Address:                                         Retained

Telephone:                                       Public Defender              Federal Public Defender's Office conflicted out:

U.S. Attorney Information:

SAUSA La'Nese Clarke              Telephone No:     703-299-3737                Bar#

Complainant Agency. Address & Phone Number or Person & Title:
John Parodi, Special Agent, Bureau of Alcohol, Tobacco, Firearms & Explosives

U.S.C. Citations:

        Code/Section              Description of Offense Charged         CountCs")          Capital/Felonv/Misd/Pettv

Set 1   18 U.S.C. § 922(g)(1) Felon in possession of a firearm           1_                 Felony
Set2
Set 3

                                                  (May be continuec^n reverse)

Date:                 IQ          Signature ofSAUSA:
